          Case 1:20-cv-10753-LTS Document 48 Filed 04/29/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

ANTHONY BAEZ, JONATHAN BERMUDEZ                         )
JERMAINE GONSALVES, and DEDRICK                         )
LINDSEY on behalf of themselves and all others          )
similarly situated,                                     )
                                                        )
                        Petitioners,                    )
                                                        )
                v.                                      )     Civil Action No. 20-10753-LTS
                                                        )
ANTONE MONIZ,                                           )
                                                        )
                        Respondent.                     )

                              RESPONDENT’S STATUS REPORT

        Respondent Antone Moniz, Superintendent of the Plymouth County Correctional Facility

(“Respondent”), by and through his attorney, Andrew E. Lelling, United States Attorney for the

District of Massachusetts, respectfully submits this status report to inform the Court and parties of

the below developments. The undersigned informed counsel for Petitioners of these developments

last night and this morning by telephone (with the exception of the one pending inmate test and

one pending staff test, which are developments that the undersigned learned about today). Because

the undersigned participated in a Zoom hearing in another matter this morning, this afternoon

presented the first opportunity to file this status report.

        As of the date and time of filing, 12 inmates and detainees at the Plymouth County

Correctional Facility (“PCCF”) have been tested for COVID-19. Eleven of those 12 inmates and

detainees had negative test results (one test of a county inmate currently is outstanding, as noted

in the last paragraph below). Two employees of the Plymouth County Sheriff’s Department,

however, have tested positive for COVID-19. That development brings the total number of
          Case 1:20-cv-10753-LTS Document 48 Filed 04/29/20 Page 2 of 3



positive cases among employees to three (the first case was the mid-March employee case

previously reported in Respondent’s filings). The details surrounding the two additional employee

cases are set forth below.

       On April 28, 2020, an employee of the Sheriff’s Department testified positive for COVID-

19. That employee is a part-time deputy sheriff who transports ICE detainees between other

facilities, but does not transport detainees to or from PCCF. That employee sometimes is stationed

at outside hospitals where inmates are admitted for treatment (as with detainees, the employee

does not transport inmates to or from PCCF). On April 22, 2020, the employee worked a hospital

detail and maintained care and custody of a state inmate admitted to the hospital. On April 25,

2020, when the inmate returned to PCCF, he was housed in the intake quarantine unit per

Department protocols. Upon notice of the employee’s positive test result, the Department placed

the inmate on quarantine in the medical unit.

       In addition, on April 28, 2020, another employee of the Sheriff’s Department testified

positive for COVID-19. That employee is a correction officer assigned to the booking unit. The

Department used surveillance footage to verify that the employee did not have close contact with

any inmates or detainees. The Department will keep out of PCCD for at least 14 days all coworkers

who had close contact with the employee.

       Finally, on April 29, 2020, one additional employee and one additional inmate have been

tested for COVID-19 (the additional inmate test was noted above). As of the date and time of

filing, the Department has not received notice of the results of those tests. When it does,

Respondent will file an updated status report.
         Case 1:20-cv-10753-LTS Document 48 Filed 04/29/20 Page 3 of 3



                                          Respectfully submitted,

                                          ANTONE MONIZ
                                          Superintendent of the Plymouth
                                          County Correctional Facility

                                          By his attorneys,

                                          ANDREW E. LELLING,
                                          United States Attorney

                                    By:   /s/ Jason C. Weida
                                          Jason C. Weida
                                          Assistant U.S. Attorney
                                          United States Attorney’s Office
                                          1 Courthouse Way, Suite 9200
                                          Boston, Massachusetts 02210
                                          (617) 748-3180
Dated: April 29, 2020                     Jason.Weida@usdoj.gov
